Citation Nr: 0522695	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29, 4.30 for a period of private hospitalization in 
April and May 2002.  

2.  Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother 


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from June 1987 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action by the 
RO that denied a temporary total rating under 38 C.F.R. 
§ 4.29 for a period of private hospitalization for the 
treatment of psychiatric symptoms.  In a rating action of 
June 2003 the RO denied an evaluation in excess of 50 percent 
for schizophrenia.  In May 2005 the veteran appeared and gave 
testimony at an RO hearing before the undersigned, a 
transcript of which is of record. 


FINDINGS OF FACT

1.  The veteran was not hospitalized for treatment of 
psychiatric symptoms for a period of 21 days or more during 
April and May 2002, and that period of hospitalization did 
not render him in need of a period of convalescence.  

2.  The veteran's paranoid schizophrenia results in total 
occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total rating 
on account of hospitalization for treatment of a service-
connected disability in April and May 2002 have not been met.  
38 C.F.R. §§ 4.29, 4.30 (2004).  

2.  The criteria for a disability evaluation of 100 percent 
for paranoid schizophrenia have been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.130, Diagnostic 
Code 9203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA notice requirements are contained in 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004).

In regard to the issue of an increased rating for 
schizophrenia, the United States Court of Appeals for 
Veterans Claims (Court) has concluded that the VCAA was not 
applicable where further assistance would not aid the 
appellant in substantiating his claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's decision 
granting the maximum rating for schizophrenia, further 
assistance is unnecessary to aid the appellant in 
substantiating the claim for increase.

In regard to the issue of entitlement to a temporary total 
rating under 38 C.F.R. §§ 4.29, 4.30, it is noted that in a 
letter dated in February 2005, the RO informed the veteran of 
the evidence needed to substantiate his current claim.  This 
letter together with information in the statement of the case 
told him what the evidence needed to show to substantiate 
this claim.

The letter also informed him of what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The February 2005 letter specifically 
told him to send copies of any relevant medical and other 
evidence in his possession.  38 C.F.R. § 3.159(b).

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice regarding the appellant's claim 
was sent to the veteran after the initial rating action 
currently being appealed.  However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
There has been no allegation of prejudice in the delayed 
notice in this case, and the veteran had the opportunity to 
present testimony and evidence after the notice was 
ultimately provided.

The veteran was provided an examination after the period of 
hospitalization, and further medical opinion is not needed.  
It also does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current claims is 
available, but not currently associated with the claims 
folder.  

I.	Temporary Total Rating.

A temporary total disability evaluation may be granted when a 
veteran has been hospitalized in a VA or other approved 
hospital or has obtained hospital observation at VA expense 
for a service- connected disability for a period in excess of 
21 days.  38 C.F.R. § 4.29.

The veteran was admitted to a private hospital on April 26, 
2002 after he displayed acutely psychotic symptoms secondary 
to non-compliance with his medication.  After his medication 
was restarted the veteran's symptomatology improved and he 
was discharged o n May 6, 2002.  

This hospitalization was only for a total of 11 days.  Since 
that is the case the criteria for a temporary total rating 
under 38 C.F.R. § 4.29 for the period of private 
hospitalization for the treatment of service connected 
schizophrenia in April and May 2002 have clearly not been 
met.  

The provisions of 38 C.F.R. § 4.30, provide the following 
criteria for a temporary total rating for convalescence:

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release. The termination of 
these total ratings will not be subject 
to Sec. 3.105(e) of this chapter. Such 
total rating will be followed by 
appropriate schedular evaluations. When 
the evidence is inadequate to assign a 
schedular evaluation, a physical 
examination will be scheduled and 
considered prior to the termination of a 
total rating under this section. 

(a) Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in: (1) 
Surgery necessitating at least one month 
of convalescence  (Effective as to 
outpatient surgery March 1, 1989.) (2) 
Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 
1, 1989.) (3) Immobilization by cast, 
without surgery, of one major joint or 
more. (Effective as to outpatient 
treatment March 10, 1976.)

A reduction in the total rating will not 
be subject to Sec. 3.105(e) of this 
chapter. The total rating will be 
followed by an open rating reflecting the 
appropriate schedular evaluation; where 
the evidence is inadequate to assign the 
schedular evaluation, a physical 
examination will be scheduled prior to 
the end of the total rating period. 

(b) A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows: (1) Extensions of 1, 2 or 3 
months beyond the initial 3 months may be 
made under paragraph (a) (1), (2) or (3) 
of this section. (2) Extensions of 1 or 
more months up to 6 months beyond the 
initial 6 months period may be made under 
paragraph (a) (2) or (3) of this section 
upon approval of the Adjudication 
Officer. 

The veteran's hospitalization did not involve surgery or 
immobilization by cast.  He has argued, without specifics, 
that he had the equivalent of surgical intervention, but the 
hospital record does not reflect any treatment that was the 
equivalent of surgery.  Rather, it shows only that he was 
stabilized with medication and discharged.  He was not 
precluded from returning to work, and the record shows that 
he did return to employment.  In short, there is no evidence 
that the veteran's psychiatric disability required a period 
of convalescence after his hospitalization.

II.	Increased Rating for Schizophrenia.  

The service medical records show that the veteran was 
discharged from service due to psychiatric symptoms diagnosed 
as paranoid schizophrenia.  

In a rating action of August 1991 the RO granted service 
connection for undifferentiated schizophrenia, evaluated as 
10 percent disabling, effective June 22, 1991.  In a November 
1996 rating action the RO increased the rating to 30 percent.  
In a July 2001 rating action the RO increased the evaluation 
to 50 percent, disabling, effective August 30, 2000.  

Private clinical records reflect outpatient treatment and 
short periods of hospitalization for psychiatric 
symptomatology in 2001 and 2002.  

During a VA examination in August 2002 the veteran complained 
of depression, disorientation, and hallucinations unless he 
took his medication.  The veteran also complained of 
irritability at home and at work.  He said that he had been 
hospitalized for psychiatric symptoms in April and May 2002 
and was not able to go back to work until July.  During the 
examination the intensity of his symptomatology was said to 
be moderate to severe with impaired judgment, mood and social 
interactions. The diagnosis on Axis I was paranoid type 
schizophrenia.  A Global Assessment of Functioning (GAF) 
score of 48 was reported.   

The veteran received outpatient treatment for his psychiatric 
symptomatology at a VA facility in 2002 and 2003.  During 
treatment in January 2003 it was reported that the veteran 
had recently lost his job because of fighting with a 
coworker.  During this treatment a GAF score of 52 was 
reported.  Subsequent VA outpatient treatment for psychiatric 
symptomatology is indicated.  

During a VA psychiatric examination conducted in May 2003 it 
was noted that the veteran was unemployed.  During the 
examination the examining physician noted that the veteran 
was not actively hallucinating, but would be if he did not 
take his medication.  It was noted that the veteran was 
socially isolated and had a great deal of anxiety relating to 
others.  Current intensity of symptomatology was severe with 
impaired social and occupational ability and severe problems 
with social and occupational functioning as well as impaired 
judgment and mood.  The diagnosis on Axis I was chronic 
paranoid schizophrenia.  A GAF score of 42 was reported.  

The veteran was awarded Social Security disability benefits 
in August 2003.  The disabilities specifically mentioned in 
the decision awarding benefits were schizophrenia, major 
depression, and learning disabilities.

On VA outpatient treatment in February 2005, the veteran was 
noted to report no psychotic symptoms on medication.  It was 
noted that he might be having these symptoms but be reluctant 
to report them.  It was also reported that he lived alone and 
was a student.  The veteran was given a GAF score of 52.

During a hearing before the undersigned at the RO in May 2005 
the veteran and his mother testified that he suffered from 
anxiety and from audio hallucinations.  It was noted that he 
had difficulties controlling his temper and that this had 
resulted in a fight with a coworker that caused him to be 
fired from his most recent job in 2003.  He said that he 
frequently isolated himself from other people.  His only 
reported contact was with family members.  He indicated that 
his medication alleviated his psychiatric symptoms, but 
caused a "zombie like affect," and he had had auto accident 
due to difficulty concentrating.  

It was also reported that he had been unsuccessful as a 
student, and had to stop his studies.  His mother reported 
that he was unable to keep his home clean, and engaged in 
bizarre behaviors, such as throwing his silverware away when 
it became dirty.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  

The VA General Rating Formula for Mental Disorders provides a 
100 percent evaluation for a psychiatric disability when it 
causes total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, one's own occupation or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9203 (2004).

These criteria have been interpreted as meaning that the only 
basis for a total disability rating for any disability rated 
in accordance with the VA General Rating Formula for Mental 
Disorders are total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004) 

The record indicates that the veteran's service connected 
psychiatric symptomatology has rendered him socially 
isolated.  He has been unemployed since 2003, and the Social 
Security Administration found the veteran's unemployment to 
be due largely to schizophrenia.  

The most recent VA examinations have yielded GAF scores of 48 
and 42.  Such scores contemplate an inability to work.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2004).

While the outpatient treatment record report GAF scores 
showing a higher level of functioning, they do not seem to 
have considered all the symptoms evident at the veteran's 
hearing, and on the VA examinations.  The Board, therefore, 
finds that the weight of the evidence is in favor of a 
finding that paranoid schizophrenia results in total 
occupational impairment, and symptoms approximating total 
social impairment.  38 C.F.R. § 4.7.  Accordingly, a 100 
percent rating is warranted under Diagnostic Code 9203.



ORDER

Entitlement to a temporary total rating under 38 C.F.R. 
§§ 4.29, 4.30 for a period of private hospitalization in 
April and May 2002 is denied.  

A 100 percent rating for paranoid schizophrenia is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


